Case: 2:15-cr-00127-MHW-CMV Doc #: 455 Filed: 08/28/20 Page: 1 of 1 PAGEID #: 2371




                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                              EASTERN DIVISION

 Enouch J. Kermue,
                                         Case No. 2:20-cv-3745
       Petitioner,                       Crim. No. 2:15-cr-127
                                         Judge Michael H. Watson
       v.                                Magistrate Judge Chelsey M. Vascura

 United States of America,

       Respondent.

                                        ORDER

       On August 3, 2020, the Magistrate Judge issued a Report and

 Recommendation (“R&R”) pursuant to Rule 4 of the Rules Governing Section 2255

 Proceedings recommending that the Motion to Vacate be dismissed as untimely.

 ECF No. 453. Although the parties were advised of the right to file objections to the

 R&R, and of the consequences of failing to do so, no objections have been filed.

 The R&R, ECF No. 453, is ADOPTED and AFFIRMED. The Motion to Vacate

 under 28 U.S.C. § 2255, ECF No. 452, is DENIED, and this action is hereby

 DISMISSED.

       Petitioner has waived the right to appeal by failing to file objections. See

 Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th

 Cir. 1981). The Court therefore DECLINES to issue a certificate of appealability.

       Petitioner’s Motion to Appoint Counsel, ECF Bi, 454, is DENIED.

       IT IS SO ORDERED.

                                         /s/ Michael H. Watson______________
                                         MICHAEL H. WATSON, JUDGE
                                         UNITED STATES DISTRICT COURT
